Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Claim Rejections – 35 USC 112

1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



2.	Claim 9 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	In claim 9, the phrase, “formed by allowing the surface of the detachable layer to be oxidized to thus express a polar group” is indefinite.  It is unclear what is meant by thus express a polar group. Clarification and/or correction is requested.


Claim Rejections – 35 USC § 103(a)

3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kim (KR 20180037088 A machine translation). 
	Kim discloses a display device having the removable layer (paragraph 11) along with an adhesion reducing layer disposed on the display on the front surface of the detachable structure (paragraph 10).  Kim discloses pattern layers (paragraph 13). Kim discloses the display device includes a display, first removable layer, an adhesive layer and a window stacked (paragraph 22). Although Kim does not explicitly disclose the pattern layers are plasma or corona patterns, the phrase, “ surface-treated patterns located on the detachable layer and composed of at least ones selected from plasma patterns, corona patterns, and combinations thereof introduces a process limitation to the product claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a detachable layer located on any one of the adhesive member.  The reference suggests such a product because Kim discloses a display device having the removable layer (paragraph 11) along with an adhesion reducing layer disposed on the display on the front surface of the detachable structure (paragraph 10), as in claims 1-3, 7, 10, 12, 14-15 and 18.
	Concerning claims 4 and 16, the phrase, “adhered member has a flat shape, a curved shape, or a combined shape thereof” is not explicitly taught in Kim; however, the court held that the configuration of the claimed apparatus/device was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
	Concerning claims 5 and 17, the phrase, “adhered member is foldable, rollable, or flexible” constitutes a “capable of” limitation and that such a recitation that an element is ‘capable of’ performing a function is not a positive limitation but only requires the ability to so perform.
	Concerning claim 6, the phrase, “patterns have stripe shapes, lattice shapes, island shapes, fence shapes, and combined shapes thereof” is not explicitly taught in Kim; however, the court held that the configuration of the claimed apparatus/device was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
	Concerning claim 8, the phrase, “formed by allowing the detachable layer…a corona plasma treatment” introduces a process limitation to the product claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a detachable layer located on any one of the adhesive member.  The reference suggests such a product because Kim discloses a display device having the removable layer (paragraph 11) along with an adhesion reducing layer disposed on the display on the front surface of the detachable structure (paragraph 10).
Concerning claim 9, the phrase, “formed by allowing the surface of the detachable layer to be oxidized to thus express a polar group” introduces a process limitation to the product claim. For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a detachable layer located on any one of the adhesive member.  The reference suggests such a product because Kim discloses a display device having the removable layer (paragraph 11) along with an adhesion reducing layer disposed on the display on the front surface of the detachable structure (paragraph 10).
	Concerning claims 11, 13, Kim discloses a display device having a conductive pattern including Zinc Oxide (paragraph 22). 


Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781